UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-1387



SS&LC GROUP, INCORPORATED,

                                            Plaintiff - Appellant,

          versus

THE RYLAND GROUP, INCORPORATED; RYLAND TRADING
COMPANY; RYLAND TRADING RUSSIA; AO DUBRAVY
PROPERTIES OF RUSSIA JOINT STOCK COMPANY;
RYLAND-ST. PETERSBURG,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CA-95-2168-HAR)


Argued:   October 29, 1996             Decided:     November 21, 1996

Before HALL and LUTTIG, Circuit Judges, and BULLOCK, Chief United
States District Judge for the Middle District of North Carolina,
sitting by designation.


Affirmed by unpublished per curiam opinion.

ARGUED: Christopher Bowmar Mead, LONDON & MEAD, Washington, D.C.,
for Appellant.    Charles Preston Scheeler, PIPER & MARBURY,
Baltimore, Maryland, for Appellees. ON BRIEF: Mark S. London,
LONDON & MEAD, Washington, D.C., for Appellant. Glen K. Allen,
PIPER & MARBURY, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     SS&LC Group, Inc., appeals an order of the district court

dismissing, under Fed. R. Civ. P. 12(b)(6), its action against The

Ryland Group, Inc., and several of Ryland's subsidiaries. SS&LC's

suit alleged breach of contract and various equitable claims

arising from a proposed, but never consummated, purchase by SS&LC
of Ryland's interests in a town house development in St. Peters-

burg, Russia.   We have considered the briefs and heard the argu-

ments of the parties, and we affirm the judgment of the district

court for the reasons stated by that court in its memorandum opin-
ion. SS&LC Group, Inc. v. The Ryland Group, Inc., No. 95-2168-HAR
(D.Md. Feb. 23, 1996).




                                                         AFFIRMED




                                3